Case 0:19-cv-62277-RS Document 1 Entered on FLSD Docket 09/13/2019 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO.

 DJEMS R. PIERRE

        Plaintiff,

 v.

 CARRABBA'S ITALIAN GRILL, LLC. and
 OS RESTAURANT SERVICES, LLC,

        Defendants.

 _________________________________________/

                                      COMPLAINT
                                     JURY DEMAND

        1.     Plaintiff alleges violation of the Fair Labor Standards Act, 29 U.S.C. § 201-

 216 (the “FLSA”).

                             JURISDICTION AND VENUE

        2.     This Court has jurisdiction under 28 U.S.C. §§1331, 1337 and by 29 U.S.C.

 § 216(b). Venue in this District is proper because Plaintiff resides here, Defendants do

 business here and the events complained occurred in this district.

                                         PARTIES

        3.     Plaintiff, DJEMS R. PIERRE, is a natural person, and citizen of the State of

 Florida, residing in Broward County, Florida.

        4.     Defendant, CARRABBA'S ITALIAN GRILL, LLC., ("Carrabba's") is a

 limited liability company formed under the laws of the State of Florida and citizen of the
Case 0:19-cv-62277-RS Document 1 Entered on FLSD Docket 09/13/2019 Page 2 of 6



 State of Florida with its principal place of business at Fifth Floor, 2202 N. West Shore

 Boulevard, Tampa, Florida 33607.

          5.    Carrabba's is registered with the Florida Department of State Division of

 Corporations as a domestic limited liability company. Its registered agent for service of

 process is Joseph J. Kadow, Fifth Floor, 2202 N. West Shore Boulevard, Tampa, Florida

 33607.

          6.    Carrabba's has annual sales in excess of $500,000 and is engaged in

 interstate commerce.

          7.    Carrabba's was Plaintiff's employer at all times material to the events

 alleged herein.

          8.    Defendant, OS RESTAURANT SERVICES, LLC., ("OS Restaurant

 Services") is a limited liability company formed under the laws of the State of Florida

 and citizen of the State of Florida with its principal place of business at Fifth Floor, 2202

 N. West Shore Boulevard, Tampa, Florida 33607.

          9.    OS Restaurant Services is registered with the Florida Department of State

 Division of Corporations as a domestic limited liability company. Its registered agent for

 service of process is Joseph J. Kadow, Fifth Floor, 2202 N. West Shore Boulevard,

 Tampa, Florida 33607.

          10.   OS Restaurant Services has annual sales in excess of $500,000 and is

 engaged in interstate commerce.

          11.   OS Restaurant Services was Plaintiff's employer at all times material to the

 events alleged herein.


                                               2
Case 0:19-cv-62277-RS Document 1 Entered on FLSD Docket 09/13/2019 Page 3 of 6



                                FACTUAL ALLEGATIONS

         12.     Approximately one year ago, Plaintiff was hired to work at the Carrabba's

 Italian Grill located at 1430 SE 17 Street, Fort Lauderdale, Florida for hourly wages of

 $11.00 per hour doing dishwashing and other kitchen work.

         13.     Plaintiff reported to work for approximately 2 to three weeks.

         14.     After at least two requests for his pay, a manager at the restaurant gave him

 a plastic card and told him he could obtain his pay by using the card to make purchases or

 obtain cash advances through ATM machines.

         15.     Plaintiff attempted to retrieve his pay from an ATM machine located at a

 retail store using the plastic card. The ATM machine reported the balance on the card was

 zero.

         16.     Plaintiff returned to the restaurant and informed a manager that there was

 no money on the card.

         17.     A manager told him that he was wrong that there was money on the card.

         18.     Plaintiff then went to an ATM machine located at Wells Fargo Bank. The

 ATM machine at Wells Fargo Bank reported the balance as zero.

         19.     Thereafter, Plaintiff returned to Wells Fargo Bank for a second try. Again

 the ATM machine reported the balance as zero.

         20.     Plaintiff then asked his wife to telephone the number on the back of the

 plastic card.

         21.     The person answering the telephone gave Plaintiff's wife, in her words, a

 "run around".


                                                3
Case 0:19-cv-62277-RS Document 1 Entered on FLSD Docket 09/13/2019 Page 4 of 6



          22.   Plaintiff then returned to the restaurant to report the card had a zero

 balance.

          23.   A restaurant manager showed Plaintiff an email the manager had previously

 sent to who he described as the "big boss" informing the big boss that the card had a zero

 balance.

          24.   The restaurant manager informed Plaintiff that the big boss had not

 responded to the manager's email.

          25.   The restaurant manager asked Plaintiff for his email address and cellular

 telephone number and said he would let Plaintiff know when the money was on the card.

          26.   Plaintiff never heard from anyone and the card remained with a zero

 balance.

          27.   Defendants willfully, intentionally and knowingly failed to pay Plaintiff his

 wages.

          28.   Defendants willfully, intentionally and knowingly failed to pay Plaintiff the

 minimum wages due under the FLSA.

          29.   After his employment ended, Plaintiff received a W-2 reflecting gross

 wages of $660.00.

          30.   The W-2 states that the name of his employer is OS Restaurant Services,

 LLC and lists an address of Suite 500, 2202 N. West Shore Boulevard, Tampa, Florida

 33607.

          31.   Plaintiff believes that either Carrabba's or OS Restaurant Services or both

 were his employer.


                                                4
Case 0:19-cv-62277-RS Document 1 Entered on FLSD Docket 09/13/2019 Page 5 of 6



        32.     Plaintiff has incurred actual damages and is entitled to liquidated damages.

                              COUNT I
        VIOLATION OF THE FAIR LABOR STANDARDS ACT AGAINST
                            CARRABBA'S

        33.     Plaintiff incorporates Paragraphs 1 through 32.

        34.     Carrabba's willfully failed to pay Plaintiff his minimum wage in violation

 of the FLSA.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Carrabba's for:

                a.     Liquated damages;

                b.     Actual damages;

                c.     Attorney’s fees, litigation expenses and costs of suit; and

                d.     Such other or further relief as the Court deems proper.

                             COUNT II
      VIOLATION OF THE FAIR LABOR STANDARDS ACT AGAINST OS
                      RESTAURANT SERVICES

        35.     Plaintiff incorporates Paragraphs 1 through 32.

        36.     OS Restaurant Services willfully failed to pay Plaintiff his minimum wage

 in violation of the FLSA.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against OS Restaurant Services for:

                a.     Liquated damages;

                b.     Actual damages;

                c.     Attorney’s fees, litigation expenses and costs of suit; and


                                               5
Case 0:19-cv-62277-RS Document 1 Entered on FLSD Docket 09/13/2019 Page 6 of 6



              d.     Such other or further relief as the Court deems proper.

                             COUNT III
        VIOLATION OF THE FAIR LABOR STANDARDS ACT AGAINST
          CARRABBA'S AND OS RESTAURANT SERVICES JOINTLY

       37.    Plaintiff incorporates Paragraphs 1 through 32.

       38.    Carrabba's and OS Restaurant Services willfully failed to pay Plaintiff his

 minimum wage in violation of the FLSA.

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Carrabba's and OS Restaurant Services jointly and severally for:

              a.     Liquated damages;

              b.     Actual damages;

              c.     Attorney’s fees, litigation expenses and costs of suit; and

              d.     Such other or further relief as the Court deems proper.

                                     JURY DEMAND

        Plaintiff demands trial by jury.

                                           DONALD A. YARBROUGH, ESQ.
                                           Attorney for Plaintiff
                                           Post Office Box 11842
                                           Ft. Lauderdale, FL 33339
                                           Telephone: 954-537-2000
                                           Facsimile: 954-566-2235
                                           don@donyarbrough.com


                                       By: s/ Donald A. Yarbrough
                                          Donald A. Yarbrough, Esq.
                                          Florida Bar No. 0158658




                                             6
